—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Garry, J.), rendered March 12, 1992, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to prove intent is not preserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish that the defendant had the intent to commit a crime at the time he entered the complainant’s house (see, People v Barnes, 50 NY2d 375, 381; People v Howard, 163 AD2d 533). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., O’Brien, Copertino and Santucci, JJ., concur.